Title: From Thomas Jefferson to De Walterstorff, 3 February 1785
From: Jefferson, Thomas
To: Walterstorff, Ernst Frederick, Baron von



Sir
Paris Febry. 3d. 1785

I had the honour of receiving yesterday the letter you were pleased to address to me, wherein you mention (as you had before done to Mr. Adams and Doctr. Franklin) that the Count de Bernstorff in communicating to you the permission of your Sovereign to pay a visit to Copenhagen, had desired you to ask of the American Ministers their propositions for forwarding the objects respecting the two nations. I immediately communicated your letter to Mr. Adams and Dr. Franklin, and in consequence thereof have now the honour of enclosing to you the draught of a treaty of Amity and Commerce in such form as we would wish to see established between our two Sovereigns. To emancipate commerce from the shackles which oppress it, to encrease the general happiness, and lessen the miseries of mankind are the objects of these propositions, and we flatter ourselves that the means proposed are founded in the most perfect equality and reciprocity of right. We shall attend with great respect to such improvements as your court may wish to make for the furtherance of the same good objects.
I wish you a much pleasanter journey than the season and weather seem to promise, and shall at all times be happy to hear of your welfare, and to take every occasion of assuring you of the esteem with which I have the honour to be Sir Your Most obedient & Most hume. Servant,

Th: Jefferson

